\oO°\lO\Ul-I>L)J[\J>-a

NNNNNNN>-‘v-\>-\)-\»-)-\>_\)-\>_¢)_
O\Ll\-LWN*_‘C\DOC\]O\L/l-§WN’_‘O

Case 2:17-cv-01795-RSL Document 46 Filed 02/26/19 Page 1 of 4

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

WESTERN HERITAGE INSURANCE
COMPANY,

Plaintiff,
v.

MARGO LINDSAY, as Personal
Representative of THE ESTATE OF
NICHOLAS LINDSAY, deceased; and
ANNETTA GREER, as Personal
Representative of THE ESTATE OF
ANTAUN GREER, deceased,

Defendants.

 

 

 

AT SEATTLE

NO. 2: l7-cv-01795-RSL

JOINT STIPULATED MOTION AND

ORDER EXTENDING

DISCOVERY DEADLINES AND TRIAL

DATE

NOTE ON MOTION CALENDAR: February

26, 2019

CLERK’S ACTION REQUIRED

Pursuant to FRCP 16(b)(4) and LCR l6(b)(5), undersigned counsel for Plaintiff Westem

Heritage Insurance Company (“WHIC”) and Defendants Margo Lindsay and Annetta Greer

(collectively “the Estates”), hereby stipulate and agree, subject to the Court’s approval, to extend

by approximately six months the deadlines for all remaining discovery- and trial-related dates as

set forth in the Court’s November 7, 2018 Amended Order Setting Trial Date & Related Dates.

See Dkt. No. 30. This joint stipulated motion is made in the interests of preserving judicial

resources and avoiding unnecessary discovery and expense for the Parties.

{DFSl893855.DOCX;1/12637.000008/ }

JOINT STIPULATED MOTION AND f'PROPGS'E-D] ORDER
EXTENDING DISCOVERY DEADLINES AND TRIAL DATE - l

NO. 2: l7-cv-01795-RSL

OGDEN MURPHY WALLACE, P.L.L.C.
901 FiRh Avenue, Suite 3500
Seattle, Washington 98164-2008
Tel: 206.44747000/Fax; 206.447.0215

 

-|>W

\DOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-01795-RSL Document 46 Filed 02/26/19 Page 2 of 4

This case involves issues pertaining to both WHIC’s duty to defend and the scope of
WHIC’s coverage obligations under an insurance policy issued by WHIC to the policyholder-
assignor, and related extracontractual claims under Washington common and statutory law.
Cross-motions filed by the Estates and WHIC are currently pending related to WHIC’s duty to
defend and the scope of its indemnity obligation. See Dkt. Nos. 33, 37, 39, 42. 43. The Parties
agree that resolution of the pending cross-motions will significantly impact the viability and
outcome of the remaining issues in this action. Further, the Parties wish to minimize
unnecessary discovery and costs, including the use of experts, to the fullest extent possible. The
Parties anticipate that the Court’s decision on summary judgment will significantly clarify and
narrow the remaining issues requiring discovery and/or expert witness testimony, and
significantly reduce the issues for trial and/or further dispositive motions.

The Parties therefore believe that extending the discovery deadlines and trial date to a
time that allows discovery, including expert disclosures, to occur after the Court issues a decision
on the pending cross-motions Will preserve judicial resources and minimize unnecessary
discovery and expenses for the Parties. For these reasons, the Parties seek a six-month extension
of discovery and trial-related deadlines regarding all issues remaining after the pending motions
are decided. Accordingly, the parties stipulate and agree that the trial date should be continued
to June 1, 2020, with all other discovery and trial-related dates rescheduled accordingly.

//////
/////
/////
/////
/////

{DFS] 893855.DOCX;1/12637.000008/ } OGDEN MURPHY WALLACE, P.L.L.C-

JOINT STIPULATED MOTION AND'['PRSPOSEB]'ORDER 901 th Avenue, Sujte 3500

EXTENDING DISCOVERY DEADLINES AND TRIAL DATE - 2 seanle, washington 98164-2008
NO. 2:17-cv-01795-RSL Te1;206.447.7000/Pax: 206_447_0215

 

-ldb->[\J

\DOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-Ol795-RSL Document 46 Filed 02/26/19 Page 3 of 4

DATED this 26th day of February, 2019.

 

 

 

DAVIDSON, KILPATRIC & KRISLOCK, OGDEN MURPHY WALLACE, PLLC
LLC
By s/Daniel McLafferty By s/Daniel F. Shickich
Daniel McLafferry, WSBA #45243 Geoff Bridgman, WSBA #25242
520 Kirkland Way, Suite 400 Daniel F. Shickich, WSBA #46479
P.O. Box 817 901 Fifth Avenue, Suite 3500
Kirkland, Washington, 98083 Seattle, Washington 98164-2008
Tel: 425.822.2228 Tel: 206.447.7000
Fax: 425.827.8725 Fax: 206.447.0215
daniel@kirklandlaw.com gbridgman@<)mwlaw.com
Attorneys for Defendants dShiCkiCh@OleaW.cOm
Attorneys for Plaintiff

 

 

 

 

ORDER

IT IS HEREBY ORDERED that the trial date in the above-captioned matter shall be
extended for good cause to June l, 2020, and all other discovery and trial-related dates

rescheduled accordingly. A new Order Setting Trial Date and Related Dates shall be issued.

¢.
DATED this %;? day of February, 2019.

M§cmz

The Honorable Robert S. Lasnik
United States District Judge

{DFSl893855.DOCX;l/12637.000008/ } HY L
JoiNT sTIPULATED MOTION AND EPRQPQSEQ] oRDER OGDE§§,:`“§§]PAVEH:LS:Q§§§¢L' 'C'
EXTENDING DISCOVERY DEADLINES AND TRIAL DATE - 3 seame_ washington 93164.2008

NO. 2:17-cv-01795-RSL Tel; 206.447.7000/Fax; 206.447_0215

 

